                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

WESTERN SURETY COMPANY                                              CIVIL ACTION

VERSUS
                                                                    NO. 17-1643-JWD-RLB
PASI OF LA, INC., ET AL.

                                            ORDER

       Before the Court is Plaintiff’s Motion to Quash Subpoenas Issued to Roberts Taylor

Sensabaugh, Inc. and Unopposed Motion for Expedited Consideration (R. Doc. 63) filed on

December 6, 2018, and Plaintiff’s related Motion for Protective Order and Unopposed Motion

for Expedited Consideration (R. Doc. 70) filed on December 21, 2018. Defendants filed their

Opposition (R. Doc. 69) to the Motion to Quash on December 19, 2018, and their Opposition (R.

Doc. 73) to the Motion for Protective Order on December 28, 2018.

I.     Background

       Plaintiff, Western Surety Company (“Western”), initiated this litigation with the filing of

its Complaint (R. Doc. 1) on November 9, 2017. Western is seeking to recover settlement

amounts plus costs it paid to a third party, Harry Pepper & Associates, Inc. (“HPA”). The claims

arise out of work that was to be performed under a contract between HPA and NASA at the John

C. Stennis Space Center in Mississippi. HPA, the general contractor, entered into a subcontract

with Defendant PASI for a portion of the work. Western issued a Subcontract Performance Bond

and a Subcontract Payment Bond for PASI’s scope of work, and alleges the named Defendants

executed a General Indemnity Agreement in favor of Western.

       In January of 2015, HPA notified PASI that it was in default on the subcontract, which

subcontract was then terminated in February of 2015. (R. Doc. 1 at 6-7). HPA made demand on
Western under the Subcontract Performance Bond, which then made demand on the Defendant-

indemnitors under the General Indemnity Agreement. (R. Doc. 1 at 7). HPA filed suit against

Western in May of 2016. (R. Doc. 1 at 7). Western settled HPA’s claims against it in August of

2017. (R. Doc. 1 at 8). HPA also filed suit against PASI arising out of the subcontract, which

claims were referred to arbitration. (R. Doc. 31-1 at 4). The arbitration was heard in December of

2017 and, in January of 2018, the arbitration panel issued its final award, ordering HPA to pay

damages to PASI, and finding PASI to have no liability. (R. Doc. 31-1 at 4; R. Doc. 31-6 at 10-

12).

       Western is seeking to recover the sums it paid to HPA in settlement, in addition to costs

and attorney’s fees, pursuant to the General Indemnity Agreement executed by Defendants. (R.

Doc. 1).

II.    Legal Standard

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)



                                                 2
the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “When a party withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must: (i)

expressly make the claim; and (ii) describe the nature of the documents, communications, or

tangible things not produced or disclosed--and do so in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A).

       Rule 45 governs the issuance of subpoenas to obtain discovery from non-parties. The

party issuing the subpoena “must take reasonable steps to avoid imposing undue burden or

expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). On timely motion, the

court must quash or modify a subpoena if it requires disclosure of privileged or other protected

matter, or otherwise subjects the subpoenaed person to undue burden. Fed. R. Civ. P.

45(d)(3)(A)(iii)-(iv). The moving party has the burden of demonstrating that compliance with

the subpoena would be unduly burdensome. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d

812, 818 (5th Cir. 2004).

       Rule 45 further provides “the court for the district where compliance is required” the

authority to quash or modify a subpoena. Fed. R. Civ. P. 45(d)(3)(A); see also Fed. R. Civ. P.

45(g) (“The court for the district where compliance is required—and also, after a motion is

transferred, the issuing court—may hold in contempt a person who, having been served, fails

without adequate excuse to obey the subpoena or an order related to it.”).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).



                                                  3
Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

III.     Analysis

         A.     Court of Compliance

         Plaintiff seeks to quash two subpoenas. The first is a Subpoena to Produce Documents,

Information or Objects or to Permit Inspection of Premises in a Civil Action issued to Roberts,

Taylor, & Sensabaugh, Inc. (“RTS”) in the Middle District of Louisiana, naming a place of

compliance in Baton Rouge, Louisiana. (R. Doc. 63-3). The second is a Subpoena to Testify at a

Deposition in a Civil Action issued to Roberts, Taylor & Sensabaugh, Inc. in the Middle District

of Louisiana, setting a deposition in College Station, Texas. (R. Doc. 63-4). The document

production was set for 2.5 weeks prior to the date of deposition. (R. Doc. 63-3 at 1; R. Doc. 63-4

at 1).

         RTS does not object to the place of compliance of either of the subpoenas, but Plaintiff

argues that this Court is not the proper court to address the Motion to Quash because it is not

“the court for the district where compliance is required” pursuant to Fed. R. Civ. P. 45(d)(3).

This Court is, however, the court of compliance for the Subpoena to Produce Documents,

Information or Objects or to Permit Inspection of Premises in a Civil Action. Furthermore,

whereas Western has filed a Motion for Protective Order (R. Doc. 70) in conjunction with its

Motion to Quash, which seeks to limit the proposed Rule 30(b)(6) deposition of RTS, Fed. R.

Civ. P. 26(c)(1) provides that “[a] party or any person from whom discovery is sought may move



                                                  4
for a protective order in the court where the action is pending – or as an alternative on matters

relating to a deposition, in the court for the district where the deposition will be taken.” Thus,

this Court is the proper forum within which to address the issues raised.1

         B.       Western’s Claim of Privilege

         In their Subpoena to Produce Documents, Defendants request the following categories of

documents:

         1. All documents related to communications with Western related to the Project.
         2. All documents related to communications with any other party related to the
            Project.
         3. All documents related to any reports, opinions (written or verbal), analyses of
            RTS in connection with this Project.
         4. Al documents related to any internal notes or memoranda related to the Project.
         5. All invoices and bills issued by RTS to Western for services performed in
            connection with the Project.
         6. The communications by and between representatives of RTS and
            representatives of Western in connection with this Project.
         7. To the extent not produced in response to any Request above, please produce
            Your entire file related to this Project.

(R. Doc. 63-3 at 6). Western seeks to quash the following Rule 30(b)(6) deposition topics:

         3. All information underlying the analysis and findings contained within any
            reports referenced in Topic number 2 above.2
         4. The communications by and between representatives of RTS and
            representatives of Western in connection with this Project.

                                                          *****

         7. The communications by and between representatives of RTS and any other
            party to the extent those communications related [to] the Project.

(R. Doc. 63-4 at 6-7; R. Doc. 63-1 at 5).




1
  To the extent any future discovery motions raising similar issues are filed in another district pursuant to Rule 45,
the parties are ordered to inform the court of compliance of the prior rulings of this court pertaining to discovery and
the possibility that exceptional circumstances may exist that justify the transfer of such motions pursuant to Rule
45(f).
2
  Topic two refers to certain reports prepared by RTS.

                                                           5
       Western argues that “[b]ecause the RTS Subpoenas seek the disclosure of privileged

matters, they should be quashed or modified.” (R. Doc. 63-1 at 5). Western also notes that, at the

time of the filing of its Motion to Quash, Defendant PASI had pending a Motion to Compel

Discovery (R. Doc. 31), and argues that “RTS should be under no obligation to produce

documents or appear for a deposition until the Court has ruled on the Motion to Compel.” (R.

Doc. 63-1 at 5). Defendants argued previously that Western had placed the discovery sought “at

issue” such that it has waived any privilege it may have been able to assert otherwise. (R. Doc.

31-1 at 8-11).

       This Court previously concluded, with regard to the issue of whether Western has placed

the documents sought “at issue” such that it has waived any privilege that may be asserted by it,

that because the Indemnity Agreement between Western and HPA provided Western the

“exclusive right and power to determine for itself… whether any claim, suit, or assertion of

liability… shall be settled” and “the Surety’s decision in such regard shall be binding and

conclusive upon the Indemnitors,” the “at issue” waiver was inapplicable to the facts herein. (R.

Doc. 79 at 9-10). This finding did not, however, resolve the issue of privilege, and the Court

went on to conclude that it was unable to address privilege as to any particular document because

no document-specific argument had been advanced. (R. Doc. 79 at 10).

       The Court denied PASI’s Motion to Compel (R. Doc. 31) on February 7, 2019. (R. Doc.

79). Part of what PASI sought to compel therein was any and all correspondence or other

documents between Western and RTS, which is essentially the same subject matter of the

document subpoena seeks to quash herein. The substantive difference here is that, where the

Motion to Compel sought response to discovery requests issued by the Subcontractor Defendants

to the Surety Plaintiff, and the Plaintiff asserted privilege as to those documents, the document



                                                 6
subpoena herein was issued by the Subcontractor Defendants to a third-party consultant hired by

the Plaintiff, who asserts the privilege. The general scope of the production sought is the same.

       Western asserts that the documents sought from RTS by way of the subpoena are

privileged, suggesting that the documents sought were prepared in anticipation of litigation, but

without identifying any specific document or group of documents. (R. Doc. 63-1 at 6). Thus,

Western seems to be arguing essentially that any document resulting from the relationship

between it and RTS is necessarily privileged based solely on the nature of that relationship. In

its Opposition to Defendants’ Motion to Compel, incorporated by reference, Western argues that

the communications between it and RTS “are communications between a client and its

representative/non-testifying expert and as such are privileged and confidential.” (R. Doc. 36 at

7).

       The same result is necessary as to this instant Motion to Quash insofar as the analysis of

any applicable privilege is concerned. Neither Western nor RTS has provided a privilege log for

the Court to review (and presumably has not provided any such log to Defendants), and neither

Western nor Defendants provide any argument regarding the applicability of the attorney-client

or work product privilege as to any specific document or group of documents. The only

argument advanced by Western is a blanket privilege based on the nature of its relationship with

RTS, to which Defendants responds that the non-testifying expert privilege found in Fed. R. Civ.

P. 26(b)(4)(D) is inapplicable. (R. Doc. 69 at 9).

       “When a party withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must: (i)

expressly make the claim; and (ii) describe the nature of the documents, communications, or

tangible things not produced or disclosed—and do so in a manner that, without revealing



                                                  7
information itself privileged or protected, will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A). Blanket assertions of a privilege are unacceptable, and the court and other

parties must be able to test the merits of a privilege claim. United States v. El Paso Co., 682 F.2d

530, 541 (5th Cir. 1982) (citing United States v. Davis, 636 F.2d 1028, 1044 n. 20 (5th Cir.

1981)). Even if the privilege contemplated by Fed. R. Civ. P. 26(b)(4)(D) were applicable as to

some information sought by Defendants, a claim of privilege does not serve to protect

information from disclosure based solely on the nature of the relationship between the parties

involved. To the contrary, the Court and the party seeking the information must have the ability

to assess the privilege claim as to each document sought to be withheld.

       Western asserts the attorney-client privilege, the work product privilege, and the non-

testifying expert privilege under Fed. R. Civ. P. 26(b)(4)(D), in the context of this instant Motion

to Quash as well as in Opposition to Defendants’ prior Motion to Compel. Western suggests that

it has provided some responsive information to Defendants’ written discovery, stating, “Western

produced all other non-privileged communications in RTS’ files which were responsive to

Indemnitors’ Requests for Production.” (R. Doc. 63-1 at 4). There is, however, no evidence of

Western having provided a privilege log as to either this Motion or the prior Motion to Compel,

so the Court presumes none was provided. In an email chain attached to Defendants’ Motion to

Compel, counsel for Western indicates that the following two categories of documents were

withheld in response to Defendants’ written discovery requests:

       1. Communications/Documents exchanged by and between Western and Wright,
          Green, PC on the basis of attorney-client and/or work product privileges.

       2. Communications/Documents exchanged by and between Western, Wright,
          Green, PC, Roberts Taylor Sensabaugh, and Cypress Consulting on the basis of
          work product privilege as well as the privilege afforded to communications with
          non-testifying/consulting experts FRCP 26(b)(4)(D).



                                                  8
(R. Doc. 31-9 at 7). This is insufficient to constitute a privilege log as contemplated by the

Federal and Local Rules, however, and does not provide Defendants or the Court adequate

information by which to assess the privileges claimed. In its Memorandum in Support of Motion

for Protective Order, Western sets forth its “position that Indemnitors are not entitled to the

communications between and among Western and its counsel regarding conclusions or opinions

held by RTS and/or Western.” (R. Doc. 70-1 at 8).

       Without a privilege log, Defendants are unable to address the privilege claim with regard

to specific documents, and the Court is unable to address the validity of those claims. The Court

will, however, provide some guidance as to the general nature of the privileges asserted, to aid

the parties in discovery going forward.

       The gravamen of Defendants’ argument in defense of Western’s claims for

reimbursement of settlement amounts paid is that Western lacked good faith in its handling of

the bond claim brought by HPA, and is attempting to utilize the indemnity agreement to recover

costs arising from its own fault or breaches of the bond. There is no question, based in part on

the district court’s September 25, 2018 Findings of Fact and Conclusions of Law (R. Doc. 55),

that some evidence of bad (or good) faith on the part of Western would be relevant and

discoverable. Therein, the district judge denied Western’s request for preliminary injunction,

finding inter alia that the indemnitors have the burden of proving Western’s bad faith, but had

failed to do so at that stage in the litigation, and that “PASI has raised considerable questions and

uncertainty about the issue of whether the bulk of Western’s losses were truly ‘incurred… as a

result of having issued or procured the issuance of a Bond’ and not, as PASI contends, the result

of Western’s own breach of its obligations under the Bond.” (R. Doc. 55 at 48-49). The district




                                                  9
judge also found that “Western’s delay in denying the performance bond claim was

unreasonable.” (R. Doc. 55 at 54).

       This is not to say, however, that such a claim of bad faith, or findings by the district court

at the preliminary injunction stage, justifies a breach of the work product or attorney client

privileges, as PASI contends. Nor is every document involving RTS subject to privilege, based

on the claims and defenses, and the scope of RTS’s role.

       PASI represents that part of the role of RTS was to assist in obtaining bids for completion

of PASI’s scope of work. (R. Doc. 69 at 4). To the extent RTS has documents pertaining to

“obtain[ing] bids to complete the scope of work remaining on PASI’s subcontract” and to

“beg[i]n the process of locating and prequalifying contractors” for the project, as Defendants

assert formed at least a portion of RTS’s scope of work according to the Preliminary Report it

issued to Western (R. Doc. 69 at 4), those documents were not created “in anticipation of

litigation” and would be subject to production if any have not yet been produced.

       PASI also suggests in its Answer that “Harry Pepper or one of its related or affiliated

companies is a client of Western or one of its affiliates, potentially impacting and/or prejudicing

Western’s handling and/or defense of Harry Pepper’s claim.” (R. Doc. 18 at 3). The Court is

likewise not satisfied that all information regarding Harry Pepper’s status as a client of Western

would be privileged.

       Western suggests that it has not put the information sought “at issue” because the General

Indemnity Agreement gives it the exclusive right to settle claims such that it need not rely on

those documents to establish its position, incorporating by references the arguments it made in

opposition to PASI’s related motion to compel. (R. Doc. 63-1 at 6 (incorporating R. Doc. 36)).

The Court previously addressed the “at issue” argument in its February 7, 2019 Order on PASI’s



                                                 10
motion to compel, finding that the parties agreed in the General Indemnity Agreement that

Western has the “exclusive right and power to determine for itself… whether any claim, suit or

assertion of liability… shall be settled” and “the Surety’s decision in such regard shall be binding

and conclusive upon the Indemnitors.” (R. Doc. 79 at 8-9 (citing R. Doc. 36-1 at 2)). As noted in

that Order, to find otherwise would vitiate the terms of the parties’ negotiated agreement. Thus,

Western has not placed privileged documents at issue such that the question of waiver is of little

relevance.

       Western also argues that the non-testifying expert privilege found in Fed. R. Civ. P.

26(b)(4)(D) serves to protect the information sought by PASI. (R. Doc. 63-1 at 6). PASI

responds that the non-testifying expert privileges applies only to the extent the expert is retained

in anticipation of litigation, as opposed to the ordinary course of the litigant’s business, and that

further exception applies “to a scenario ‘of exceptional circumstances under which it is

impracticable for the party to obtain facts of opinions on the same subject by other means.’” (R.

Doc. 69 at 9-10 (citing Wright & Miller, 8A Fed. Prac. & Proc. Civ. § 2032 (3d ed.)). The non-

testifying expert privilege, found in Fed. R. Civ. P. 26(b)(4)(D), provides that “a party may not,

by interrogatories or deposition, discover facts known or opinions held by an expert who has

been retained or specially employed by another party in anticipation of litigation or to prepare for

trial and who is not expected to be called as a witness at trial.”

       While the non-testifying expert privilege may serve to protect some information in the

possession of RTS from disclosure, it does not establish a blanket privilege over the whole of the

relationship between RTS and Western, nor does Western argue that to be the case. In fact,

Western suggests that it “has only sought to limit testimony elicited from RTS to exclude

privilege,” and that it “has never been Western’s position that Indemnitors are not entitled to



                                                  11
discover the activities of or facts learned by RTS in investigating the claims.” (R. Doc. 70-1 at

8). Western goes on to report that it “has already produced nonprivileged portions of RTS’s file,

including RTS’s report.” (R. Doc. 70-1 at 8).

       Like the work product privilege, the non-testifying expert privilege may protect

information prepared in anticipation of litigation. The non-testifying expert privilege does not,

however, serve to protect all information of a non-testifying expert from disclosure, nor does

Western assert a privilege of such a broad application. Western notes that it “has already

produced nonprivileged portions of RTS’s file, including RTS’s report,” and that it is “Western’s

position that Indemnitors are not entitled to the communications between and among Western

and its counsel regarding conclusions or opinions held by RTS and/or Western.” (R. Doc. 70-1 at

8).

       This appears to a proper categorization of the nature of applicable privilege. The fact

remains, however, that the Court is unable to address whether Western has properly withheld

documents pursuant to privilege without reference to specific documents or categories of

documents properly recorded and described on a privilege log.

       The district judge, by way of an Order (R. Doc. 78) dated January 17, 2019, cancelled the

previously scheduled trial and all other deadlines, and referred the matter to the undersigned for

entry of a new scheduling order and trial date. Those deadlines will be set forth by way of

separate order. For purposes herein, however, the Court notes that the new scheduling order will

provide new discovery deadlines for the parties, including new deadlines for the filing of

discovery related motions. To the extent that any party seeks to raise an argument before the

Court in the future that it has withheld information (either documentary or by way of deposition)

based on the assertion of a privilege, such argument shall be accompanied by a privilege log in



                                                12
compliance with Federal and local rules, and shall be narrowly tailored to specific documents or

topics, as appropriate.

IV.    Conclusion

       Considering the foregoing,

       IT IS ORDERED that the Motion to Quash Subpoenas Issued to Roberts Taylor

Sensabaugh, Inc. and Unopposed Motion for Expedited Consideration (R. Doc. 63) filed by

Western Surety Company on December 6, 2018 and the Motion for Protective Order and

Unopposed Motion for Expedited Consideration (R. Doc. 70) filed by Western Surety Company

on December 21, 2018 is GRANTED IN PART AND DENIED IN PART. The motions are

granted to the extent they seek an order from the Court finding that a blanket at issue waiver of

any applicable does not apply. The Court likewise finds that certain privileges may be properly

asserted in response to the discovery at issue as set forth more fully herein. The motions are

denied to the extent they seek an order quashing the RTS subpoenas in their entirety or otherwise

seek a finding that any particular document has been properly withheld on the basis of privilege,

as no particular document or assertion of privilege has been raised.

       Signed in Baton Rouge, Louisiana, on April 22, 2019.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                13
